Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 06/29/2022.
Priority
This application, filed 02/03/2020, Pub. No. US 2020/0191786, published 06/18/2020, is a division of Application No. 15/639,287, filed 06/30/2017, Pub. No. US 2018/0074056, now US Pat. No. 10,598,661, which is a continuation of Application No. 15/171,244, filed 06/02/2016, Pub. No. US 2016/0278405, now abandoned, which is a continuation of PCT/US2014/060018, filed 10/10/2014, Pub. No. WO 2016/057044 A1.
Status of Claims
Claims 1, 14-17, 19-25, 34, 36, 38-43 and 67 are currently pending.  Claims 1-66 have been originally pending.  Claims 1, 14, 16, 17, 19-25, 34, 36, 38, 41 and 43 have been amended; Claims 2-13, 18, 26-33, 35, 37 and 44-66 have been cancelled, and Claim 67 has been added, as set forth in Applicant’s preliminary amendment filed 02/03/2020.  Claims 1, 14-17, 19-25, 34, 36, 38-43 and 67 have been subject to election/restriction requirement mailed 04/29/2022.  Claim 36 is withdrawn from consideration.  Claims 1, 14-17, 19-25, 34, 38-43 and 67 are examined.
Election/Restrictions
Applicant’s election, without traverse, of the species:

    PNG
    media_image1.png
    125
    967
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    178
    1094
    media_image2.png
    Greyscale



in the reply filed on 06/29/2022 is acknowledged and entered.  
Claim 36 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 06/29/2022.
Information Disclosure Statement
The information disclosure statements, submitted on 03/29/2021 and 06/29/2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.  
Please note that non-patent literature documents Cite Nos 2, 4, 5 (identical to 2), 7, 13 and 24 in the information disclosure statement, submitted on 03/29/2021, have been crossed-out by the Examiner as being duplicative of the references in the third-party submission under 37 CFR 1.290 filed 10/05/2020. 
Specification
The use of the terms VERATOX®, MAKON®, TOXIMUL®, STEPFAC™, BIO-SOFT®, ECOSURF®, TERGITOL™, NINEX®, TRITON™ CF-32, NEOSORB®, PHOENOXOL®, and PROTACHEM™ GL-26, which are a trade name or a mark used in commerce, have been noted in this application.  See, for example, paragraphs [0050], [0058]-[0060], Tables 1-3, 14, 15, 17 and 18.  The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

    PNG
    media_image3.png
    202
    1044
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    160
    1007
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    158
    1041
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    156
    994
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    121
    1061
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    159
    1087
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    203
    1071
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    160
    1085
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    161
    1097
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    156
    1054
    media_image12.png
    Greyscale

The disclosure is objected to because of misspelling the term “Toximol” instead of TOXIMUL®.  See, for example, paragraphs [0059]-[0060].
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of reciting “a soluble beta cyclodextrin” instead of “a soluble beta-cyclodextrin”.  Please correct dependent Claims 16, 17 and 25 to recite “the soluble beta-cyclodextrin” when referring to “a soluble beta cyclodextrin” of Claim 1.
Claims 22 and 39-42 are objected to because of the following informalities: improper Markush language.  It is noted that claims are not indefinite because it is clear what Applicant intends to include in a Markush grouping.  However, Applicant is reminded that, according to MPEP 2173.05(h) Alternative Limitations, when materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively.  For example, if "wherein R is a material selected from the group consisting of A, B, C and D" is a proper limitation, then "wherein R is A, B, C or D" shall also be considered proper.  Appropriate correction is required.
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action. 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 17, 19-24 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, Claim 17 recites the broad recitation “a cyclodextrin of formula I”, and the claim also recites “an exemplary sample of the cyclodextrin of formula I possesses, on average, 0-10 formula A substituents per cyclodextrin molecule”, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder 
of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 19-24 are rejected as being dependent upon the rejected Claim 17 and fail to cure the indefiniteness of Claim 17.
In Claim 34, recitation “about” renders the claim indefinite because the term “about” is inherently indefinite, and there is nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of concentration and/or the length of incubation period is covered by the term "about."  See MPEP 2173.05(b):
In determining the range encompassed by the term "about", one must consider the context of the term as it is used in the specification and claims of the application.  Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). In< W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), the court held that a limitation defining the stretch rate of a plastic as "exceeding about 10% per second" is definite because infringement could clearly be assessed through the use of a stopwatch. However, the court held that claims reciting "at least about" were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about." Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14, 15, 17, 19-25, 41 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horsky et al., " Hydroxypropyl Cyclodextrins Potential Synergism with Carcinogens," J. Pharm. Science, 1996, vol. 85, no. 1, pp. 96-100 (third-party submission filed 10/05/2020).
The claims, as recited in the independent Claim 1, are drawn to:

    PNG
    media_image13.png
    130
    1045
    media_image13.png
    Greyscale



Horsky et al., throughout the publication, and, for example, in Abstract, teach that the solubility of aflatoxin B1 (a carcinogenic mycotoxin) (the elected species (b)) in water increases linearly and substantially with the concentration of hydroxypropyl β-cyclodextrin and that hydroxypropyl β-cyclodextrin (the elected species (a)), when used in pharmaceutical formulations, has the potential to increase the absorption of carcinogens which enter the gastrointestinal tract as food components.  At Fig. 3, Horsky et al. teach compositions of hydroxypropyl β-cyclodextrin in fully aqueous medium comprising phosphate buffer at a pH = 6.3.
Therefore, each and every element of the claims is met by the Horsky et al. reference.
Claims 1, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Appell et al., "Synthesis and evaluation of cyclodextrin-based polymers for patulin extraction from aqueous solutions," J. Incl. Phenom. Macrocycl. Chem., 2010, vol. 68, no. 1-2, pp. 117-122 (third-party submission filed 10/05/2020).
Appell et al., throughout the publication, and, for example, in Abstract and page 119, left column, 3rd paragraph, teach a method of extracting patulin, which is a mycotoxin, from apple juice, which is a foodstuff (a substance suitable for consumption as food), which method comprises contacting apple juice with polyurethane-beta-cyclodextrin polymer in 10 mM sodium acetate buffer, pH 5.5.
Therefore, each and every element of the claims is met by the Appell et al. reference.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 14-17, 19-25, 34, 38-42 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al., US 2011/0014319, published 01/20/2011 (IDS submitted 03/29/2021), in view of Galaverna et al., “Cyclodextrins as selectors for mycotoxin recognition,” ‎2008, World Mycotoxin Journal, vol. 1, No. 4, pp. 397-406; Published Online: August 19, 2008 (IDS submitted 03/29/2021); Horsky et al., "Hydroxypropyl Cyclodextrins Potential Synergism with Carcinogens," J. Pharm. Science, 1996, vol. 85, no. 1, pp. 96-100 (third-party submission filed 10/05/2020); and Reid et al., “Nonexhaustive Cyclodextrin-Based Extraction Technique for the Evaluation of PAH Bioavailability,” Environ. Sci. Technol., 2000, vol. 34, No 15, pp 3174–3179 (IDS submitted 03/29/2021).
Davis et al., throughout the publication and, for example, in Claim 1, teach:

    PNG
    media_image14.png
    220
    507
    media_image14.png
    Greyscale
 


In paragraph [0033], Davis et al. teach that:

    PNG
    media_image15.png
    189
    518
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    256
    519
    media_image16.png
    Greyscale
 Emphasis added.
In paragraph [0033], Davis et al. further teach that:
“Cereal is used herein to mean any cereals which are normally ingested orally in any optional form of raw or processed grains and meals such as rice, etc.”  Emphasis added.


In paragraph [0006], Davis et al. teach mycotoxin contamination of agricultural commodities such as corn, which is the elected species (c).  In Example 1, Davis et al. 
teach removing aflatoxin (the elected species (b)).
Although Davis et al. teach a mycotoxin sequestrant to be a polysaccharide, this reference does not specifically teach a soluble β-cyclodextrin.
Galaverna et al., throughout the publication and, for example, in Abstract, teach the applications of cyclodextrins as selectors for mycotoxin recognition through complexation mycotoxins by cyclodextrins via formation of inclusion (host-guest) complexes.  In Introduction, Galaverna et al. teach that:

    PNG
    media_image17.png
    202
    492
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    614
    492
    media_image18.png
    Greyscale



At pages 399-401, Galaverna et al. teach formation of inclusion complexes of β-cyclodextrin with aflatoxins, ochratoxin A, zearalenone and T2 toxin.

The teachings of Horsky et al. are discussed above and incorporated herein in its entirety.
Reid et al., throughout the publication and, for example, in Abstract, teach a method of the extraction of three polycyclic aromatic hydrocarbons (PAHs)  --phenanthrene, pyrene, and benzo[a]pyrene--  at a range of concentrations and from a variety of soil types using aqueous hydroxypropyl-β-cyclodextrin solutions (HPCD).  At page 3175, Reid et al. teach the optimization of the method in terms of HPCD concentration, extraction time, and solution buffering as follows:
Experimental Section A. Experiment A1:  Optimization of HPCD Extraction Concentrations. HPCD solutions were prepared using Milli-Q water to provide a range of concentrations from 0 to 60 mM. Triplicate samples of [14C]phenanthrene-spiked soil (1.25 g) were weighed into Teflon centrifuge tubes (35 mL capacity), and HPCD solution (25 mL) was added to each. Samples containing unspiked soil were also prepared to provide analytical blanks. The tubes were sealed and placed on their sides on an orbital shaker (Janke and Kunkel, IKA-Labortechnik KS 250) and shaken at 150 revertants min-1 for 20 h. The tubes were centrifuged at 27000g (using a Beckman JA 21/2 centrifuge). The supernatants were then sampled (6 mL) and added to Ultima Gold XR scintillation fluid (14 mL). The 14C-labeled radioactivity in the resultant solutions was counted as described previously. A mass balance was determined on completion of the extraction by sample oxidation of the residual pellet after removal of the supernatant (correction was made for residual extraction solution in the pellet). 
Experiment A2:  Optimization of Extraction Time. To ensure that the extraction procedure had been given sufficient time to come to completion, an extraction efficiency time series was determined. A solution of HPCD was prepared using Milli-Q water to provide a concentration of 50 mM (excess for optimal extraction at 20 h). Soil was then extracted as described earlier, but the extraction was terminated after 3, 6, 12, 18, and 24 h. 
Experiment A3:  The Influence of pH Buffering. A phosphate buffer of pH 8 was prepared by combining KH2PO4 (0.2 M) and K2HPO4 (0.2 M) solutions in a ratio of 1:17.9.  HPCD solutions were prepared in phosphate buffer to give concentrations in the range of 0−20 mM. Extraction of soil-associated phenanthrene and quantification of the extracted activity was conducted in an identical manner to that employed in the unbuffered extractions (A1). The soil was also extracted (in triplicate), using water only and phosphate buffer only, to provide control values.”  Emphasis added.


With regard to Claims 1, 14, 15, 17, 19-25 and 38-42, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified a method, taught by Davis et al., by using a soluble β-cyclodextrin as a mycotoxin sequestrant.  One of ordinary skill in the art would have been motivated to have modified a method, taught by Davis et al., by using a soluble β-cyclodextrin as a mycotoxin sequestrant, because it would be desirable to employ a simple and convenient method of aqueous extraction, taught by Reid et al., for mycotoxins.  One of ordinary skill in the art would have had a reasonable expectation of success in modifying a method, taught by Davis et al., by using a soluble β-cyclodextrin as a mycotoxin sequestrant, because the use of β-cyclodextrins, such as hydroxypropyl β-cyclodextrin, for complexation of mycotoxins via formation of inclusion (host-guest) complexes, was well-known in the art, as taught by Galaverna et al. and Horsky et al.
With regard to Claims 16 and 34, it would have been prima facie obvious, at the time the invention was made, for one of ordinary skill in the art to have made and used phosphate-buffered saline (abbreviated PBS), which is a buffer solution commonly used in biological research to optimize solution buffering for mycotoxin extraction:

    PNG
    media_image19.png
    70
    416
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    217
    391
    media_image20.png
    Greyscale

Retrieved from http://cshprotocols.cshlp.org/content/2007/4/pdb.rec10917.full?text only=true on 10/20/2016.


With respect to Claims 16 and 34, Reid et al. teach the optimization of the method in terms of the cyclodextrin concentration.  According to MPEP 2144.05, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As such, it would have been obvious to one of ordinary skill in the art to arrive at the claimed cyclodextrin concentration out of the course of routine optimization.  
With respect to Claim 67, given the Galaverna et al. teachings showing broad affinity of β-cyclodextrin for mycotoxins, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified a method, taught by Davis et al., by using a soluble β-cyclodextrin as a mycotoxin sequestrant for extracting two or more mycotoxins simultaneously.  

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al., US 2011/0014319, published 01/20/2011 (IDS submitted 03/29/2021), in view of Galaverna et al., “Cyclodextrins as selectors for mycotoxin recognition,” ‎2008, World Mycotoxin Journal, vol. 1, No. 4, pp. 397-406; Published Online: August 19, 2008 (IDS submitted 03/29/2021); Horsky et al., "Hydroxypropyl Cyclodextrins Potential Synergism with Carcinogens," J. Pharm. Science, 1996, vol. 85, no. 1, pp. 96-100 (third-party submission filed 10/05/2020); and Reid et al., “Nonexhaustive Cyclodextrin-Based Extraction Technique for the Evaluation of PAH Bioavailability,” Environ. Sci. Technol., 2000, vol. 34, No 15, pp 3174–3179 (IDS submitted 03/29/2021), as applied to Claims 1, 14-17, 19-25, 34, 38-42 and 67 above, and further in view of Cozzini et al., “Mycotoxin Detection Plays “Cops and Robbers”: Cyclodextrin Chemosensors as Specialized Police?” Int. J. Mol. Sci., 2008, vol. 9, No 12, pp. 2474–2494 (third-party submission filed 10/05/2020).
Davis et al., in paragraphs [0039]-[0041], teach detecting aflatoxin concentration using HPLC.  
Cozzini et al., throughout the publication and, for example, at pages 2480-2481, teach non-instrumental rapid screening techniques for mycotoxin detection, which could be used outside the laboratory environment providing immediate results, such as lateral flow tests.  Cozzini et al. further teach that lateral flow devices with colloidal gold labels have been studied for the most important mycotoxins, such as aflatoxins, DON, T-2 toxin, fumonisin, OTA and ZEA.  
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified a method, taught by Davis et al., by using a lateral flow device, taught by Cozzini et al.
One of ordinary skill in the art would have been motivated to have modified a method, taught by Davis et al., by using a lateral flow device, taught by Cozzini et al., because it would be desirable to have use a user-friendly format requiring a very short time for results.  
One of ordinary skill in the art would have had a reasonable expectation of success in modifying a method, taught by Davis et al., by using a lateral flow device, taught by Cozzini et al., because the use of lateral flow devices for mycotoxin detection, was well-known in the art, as taught by Cozzini et al. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641